Citation Nr: 0323925	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether an appeal was timely perfected with respect to claim 
that new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant, E.C., H.C., and R.W.




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1956.

This matter is currently before the Board of Veterans' 
Appeals (Board) on timely appeal from a February 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  Regarding the issue cited above, a notice of 
disagreement was filed in June 2001, a statement of the case 
was issued in November 2002, and a timely substantive appeal 
regarding the issue of whether an appeal was timely perfected 
with respect to claim that new and material evidence has been 
submitted to reopen the claim of service connection for an 
acquired psychiatric disability was submitted that month.

The veteran testified at a Board hearing in Washington, D.C. 
in April 2003.  The transcript of that hearing makes it clear 
that he still wishes to reopen the claim of service 
connection for an acquired psychiatric disability.  The Board 
hereby refers this matter to the RO for adjudication of 
whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disability.  


FINDINGS OF FACT

1.  By rating decision in July 1999, the RO found that new 
and material evidence had not been received to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disability; notice of that determination was 
mailed to the veteran at his address of record by letter 
dated August 3, 1999.  

2.  The veteran filed a timely notice of disagreement to the 
July 1999 rating action in August 1999; he was furnished a 
statement of the case on April 21, 2000.  

3.  A timely substantive appeal was not received to complete 
an appeal from the July 1999 rating decision.


CONCLUSION OF LAW

The veteran has failed to submit a timely substantive appeal 
to the April 2000 statement of the case, and there is no 
issue properly in appellate status.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.  The Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108.  

The facts regarding the limited issue before the Board at 
this time are not in material dispute.  In June 1988, the 
Board denied the claim of service connection for an acquired 
psychiatric disability.  An appeal was not taken from that 
determination, and it became final.  38 U.S.C.A. § 7105(c).  
However, a claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

The veteran petitioned to reopen the previously denied claim 
in April 1999.  The record reflects that a July 1999 rating 
decision denied that new and material evidence has been 
submitted to reopen the claim of service connection for an 
acquired psychiatric disability.  The appellant was provided 
notice of that determination at his address of record in a 
letter dated August 3, 1999.  The veteran filed a timely 
notice of disagreement in August 1999.  He was provided a 
statement of the case on April 21, 2000.  The veteran 
subsequently filed a substantive appeal with the RO.  This 
substantive appeal was date-stamped as received on August 21, 
2000.  

The law requires that an appeal must be timely.  More 
specifically, a veteran must initiate an appeal by filing a 
notice of disagreement within one year from the date the 
local VA office mails notice of an adverse determination; and 
he must perfect his appeal by submitting a substantive appeal 
within 60 days of the date the VA office mails him a 
statement of the case, or within the remainder of the one-
year period after the date he was mailed notification of the 
adverse determination, whichever period ends later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The veteran was 
provided this information within the April 2000 statement of 
the case.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of the mailing of the 
notification of the determination being appealed.  The date 
of mailing of the statement of the case will be presumed to 
be the same as the date of the statement of the case, and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. §  7105(d)(3); 38 C.F.R. 
§ 20.302(b).

As has also been found by U.S. Court of Appeals for Veterans 
Claims (Court), the statute, 38 U.S.C.A. §  7105, does not 
impose technical pleading requirements.  Tomlin v. Brown, 5 
Vet. App. 355  (1993).  Nevertheless, the Board can find no 
statement submitted by the veteran prior to August 21, 2000, 
that qualifies as a timely substantive appeal to the April 
2000 statement of the case.  The veteran's request to change 
his hearing date, received at the RO on August 21, 2000, is 
neither a substantive appeal or timely (if it were to be 
considered a substantive appeal).  

With regard to the Veterans Claims Assistance Act of 2000 
(VCAA), the intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  The Court has concluded that the 
VCAA is not applicable where the appellant was fully notified 
and aware of the type of evidence required to substantiate 
his or her claim and that no additional assistance would aid 
in further developing the claim.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When, as here, there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The VA has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.  In any 
event, within the November 2002 statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Furthermore, the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria in this case.  The 
discussion in the statement of the case has informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

In closing, the Board recognizes the veteran's testimony 
offered at the April 2003 Board hearing.  A review of the 
transcript reveals that the veteran has offered detailed 
contentions regarding the underlying service connection 
claim.  However, the issue now before the Board is 
essentially whether the Board has appellate jurisdiction of 
the underlying issue of service connection.  For the reasons 
set forth above, the Board finds that a timely substantive 
appeal was not received to complete and appeal from the July 
1999 rating decision.  This is a jurisdictional question.  
The Board may not review the July 1999 decision because the 
statutory requirements for completing an appeal from that 
decision were not fulfilled.  However, as noted in the 
intruduction, the veteran's new request to reopen his claim 
(implicit in his hearing testimony) has been referred to the 
RO for appropriate action.  


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

